On Petition for Rehearing.
[En Banc. July 18, 1910.]
Rudkin, C. J.
A petition for a hearing en banc has been filed in this case, in which the appellant earnestly insists that our former opinion is in direct conflict with the decision of the supreme court of the United States in the case of Armour Packing Co. v. United States, 209 U. S. 56. It seems to us, however, that this case is readily distinguishable from the case cited, on two grounds: First, because there was here a consideration for the contract, in addition to and independent *619of the freight rate agreed upon, so that the rate is not necessarily discriminatory; and second, because the contract was entered into before the passage of the railroad commission act and the amendments thereto, and there is nothing in the latter acts tending to show that the legislature intended to abrogate previously existing valid contracts, conceding that it had the constitutional power to do so.
The petition is therefore denied.
Fullerton, Chadwick, Gose, Dunbar, Crow, and Parker, JJ., concur.